Citation Nr: 1722946	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-20758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a claim to entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for left knee condition.

4.  Entitlement to service connection for right knee condition.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 24, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of service connection for a bilateral knee condition were denied in April 1994.  The Veteran did not file a notice of disagreement, and that decision became final.  In November 2007, the Veteran filed a claim for, amongst other disabilities, service connection for a right knee condition, service connection for a left knee condition, and service connection for posttraumatic stress disorder (PTSD).  

The claim for service connection for PTSD was granted in May 2013 and evaluated at 50 percent, effective November 8, 2007.  The Veteran submitted a timely notice of disagreement, and in January 2015, the disability was evaluated at 70 percent effective October 24, 2013.  However, the 70 percent rating was not assigned the earliest date possible based on the Veteran's original claim for service connection and is therefore technically still on appeal with respect to the issue of entitlement to a rating in excess of 50 percent for PTSD prior to October 24, 2013.  The Board has therefore added this issue as an additional subject for current appellate review.

The reopened claim issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, and the increased evaluation for PTSD from November 8, 2007, to October 23, 1013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a bilateral knee condition was denied in an April 1994 rating decision in part on the basis that no knee condition was diagnosed.  

2.  The Veteran did not file a notice of disagreement for the April 1994 rating decision, and that decision became final.

3.  The Veteran filed a new claim in November 2007 for, amongst other things, entitlement to service connection for left and right knee conditions.

4.  The RO denied service connection for left and right knee disorders in November 2008 on the basis that the new evidence received was not new and material, and that therefore, the claim had not been successfully reopened. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for a right knee condition is reopened.  38 U.S.C.A. § 5108 (West); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108 (West); 38 C.F.R. § 3.156(a) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claim Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Service connection for a bilateral knee disorder was initially denied in an April 1994 rating decision.  Although there was a diagnosis of chondromalacia patella at a VA examination, the diagnosis was not supported by x-ray evidence.  In the absence of evidence of an acquired, chronic disease to account for pain, the RO concluded that service connection was not warranted. 

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2104), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the April 1994 decision includes a May 2012 lay statement from the Veteran that she always had problems with her knees since her military service.

Also added to the record were VA treatment records.  In November 2012, the Veteran was diagnosed with mild degenerative joint disease of the left knee, and in October 2013, she was diagnosed with mild degenerative joint disease of the right knee.  At both times, the examiner noted severe deconditioning in each knee. 

The evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a current left and right knee disability; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability and a left knee disability is reopened; to this extent only, the Veteran's appeal is granted. 


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish a diagnosis of right and left knee disabilities, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of her right and left knee disabilities.

With regards to the Veteran's claim for entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 8, 2007, to October 23, 2013, the Board notes that the Veteran was granted service connection for PTSD with an initial evaluation of 50 percent effective November 8, 2007, in May 2013.  The Veteran filed a timely notice of disagreement, seeking a 70 percent evaluation for the entire period on appeal.  In January 2015, the Veteran's PTSD was evaluated at 70 percent, effective October 24, 2013.  The RO has not, however, issued a Statement of the Case (SOC) with respect to the remaining PTSD increased rating claim.  The claim, therefore, must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her left and right knee disabilities.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's left and right knee disabilities had their onset in service or are otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

2.  Contact the Veteran to determine if she wishes to continue her appeal for an increased evaluation for PTSD.  If the Veteran fails to contact the RO, proceed with the issuance of an SOC.  If, and only if, the Veteran files a timely substantive appeal, return this issue to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


